Nacoe R. Brown SLED
7233 S. 87" East Avenue y « giSTRICT COURT

33-207 SISTRICT OF MARYLAND
Tulsa, OK:74133
760-910-8695 p20 0CT 21 PM 3:46
CLERK'S OFFICE :
October 14, 2020 AT BALTIMORE
aY___.DEPUTY

\

Honorable Judge Ellen L. Hollander
United States District Court

101 West Lombard Street
Baltimore, Maryland 21201

a

Dear Judge Hollander:

May the blessings of our Heavenly Father and His Son Christ Jesus rest upon you as you read this letter
of thanks.

Realizing you have an office to fulfill as a District Judge, a role that comes with great responsibility and
should never be regarded lightly and granting my freedom from prison during this pandemic was a cali
beyond duty.

I want to thank you for showing compassion in your ruling especially during a time when our world
seems to lack such empathy. Thank you for looking beyond my past and seeing who I am today and
giving me a chance to have a promising future. It has been so long since it seems someone other than my
family truly and honestly believe in my change. God has used you to increase my faith in Him and more
hope in humanity.

I'm looking forward to beginning the next part of my success story and 1 thank you for playing a major
role. I will keep this court aware of my progress and I will adhere to all the court requirements and I pray
one day 1 can shake your hand and thank you in person. ,

Thank you again for allowing our Holy Father to use you to give me a chance to give back to society.
God bless you exceedingly, abundantly, above ali you can ask or think. Ephesians 3:20

Nacoe Ray Brown
ng te PL be ete
cn ER ie wey ee AEE TELE wee = irene a Fn eee RE

  

vue eee ee wip fee am EE ee alee vis *% Peary sy eo e won a rate
NACOE R. BROWN oo sn OK 740. TSO
7233 S. 87™ EAST AVENUE TULS ¢ AO. FB
APT. 33-207

A. OK 74133 45 OCT 2020 PM2 L_
TULSA, 3

Honorable Judge Ellen L. Hollander
United States District Court

101 West Lombard Street
Baltimore, Maryland 21201

any!

a

ZiZoi-2ez2si5  faahdaetaneeedg eyed eet te Byte tte!

%
